IN THE SUPREME COURT OF TEXAS

                                 No. 05-0603

  IN RE  LASANDRA MADDEN, INDIVIDUALLY, AND ON BEHALF OF LABREA WILLIAMS, A
                                 MINOR CHILD

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for temporary relief incident to  petition  for
writ of mandamus, filed August 2, 2005, is granted.   The order  dated  June
23, 2005, in  Cause  No.  03-09218-D,  styled  Lasandra  Madden  and  Levell
Madden, Individually, and on behalf of Labrea Williams,  a  minor  child  v.
Columbia Hospital at Medical City  Dallas  Subsidiary,  L.P.  d/b/a  Medical
City Dallas Hospital; et al., in the 95th District Court of  Dallas  County,
Texas, is stayed pending further order of this Court.

      2.    The real  parties  in  interest  are  requested  to  respond  to
relators' petition for writ of mandamus on or before 3:00 p.m.,  August  12,
2005.

            Done at the City of Austin, this August 2, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk